11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-10, 17-20, and 25-30	Pending
Claims 11-16 and 21-24		Cancelled
Prior Art Reference:
Magno, Jr. et al.			USPAP 2011/0121153 A1

Allowable Subject Matter
Claims 3, 8, 18-20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 17, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Magno, Jr. et al. (USPAP 2011/0121153 A1).

Regarding claim 1, Magno discloses a connector (abstract) for releasably engaging a slot (520) in a support member (500), the connector (100; fig. 1B) comprising a body (120) with a threaded hole (125) and a bolt (116) with a shaft (fig. 1B) received within the threaded hole (125), a head (110) at or adjacent a first end of the shaft (fig. 1B) and a retaining element (132) secured to the shaft (fig. 1B) at or adjacent a second end thereof to inhibit removal of the shaft (fig. 1B) from the body (120), except for [wherein the shaft (fig. 1B) comprises a central threaded portion (118) between the head (110) and the retaining element (132)] to engage the threaded hole (125) such that rotation, in use, of the body (120) relative to the bolt (116) draws the head (110) toward the body (120) to captivate or clamp an overhang of a slot (520) in a support member (500) between the head (110) and the body (120).
	Examiner notes that Magno does not explicitly disclose wherein the shaft comprises a central threaded portion between the head and the retaining element. However, Magno does provide two pins (118) on the central portion of the bolt (116) as a means for clamping the nut (120) onto a structure (¶ [0020]). Therefore, because these two fastening means were art-recognized equivalents before the filing date, one of ordinary skill in the art would have found it obvious to substitute pins for threads.
	Further, it would have been an obvious matter of design choice wherein the shaft comprises a central threaded portion between the head and the retaining element, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Magno.

Regarding claim 2, Magno discloses connector according to claim 1, wherein the threaded hole (125) of the body (120) comprises a threaded portion (128; ¶ [0020]; “helical or inclined surfaces”) at or adjacent an open end (fig. 2F) of a bore (125) in the body (120), the bore (125) further comprising a non-threaded portion (fig. 2F) within which the retaining element (132) is received.

Regarding claim 4, Magno discloses connector according to claim 2, wherein the body (120) comprises a threaded insert (130) secured in the open end (fig. 2F) of the bore (125) to provide the threaded hole (125).

Regarding claim 5, Magno discloses connector according to claim 2, wherein the shaft (fig. 1B) comprises a threaded end portion (119; ¶ [0021]; “lower portion of bolt may also be threaded”) and the retaining element (132) comprises a resilient tubular element (132) surrounding and engaged with at least a portion of the threaded end portion (fig. 1B).

Regarding claim 6, Magno discloses connector according to claim 5, wherein the resilient tubular element (132) engages the non-threaded portion (fig. 2F) of the bore (125) such that rotation, in use, of the body (120) causes the bolt (116) to rotate therewith until the head (110) engages with the slot (520).

Regarding claim 7, Magno discloses connector according to claim 5, wherein the shaft (fig. 1B) comprises a non-threaded portion (fig. 1B) between the central threaded portion (118) and the threaded end portion (119).

Regarding claim 9, Magno discloses connector according to claim 5, wherein the resilient tubular element (132) comprises a coiled element (132; fig. 1B) or a solid hollow cylinder.

Regarding claim 10, Magno discloses connector according to claim 1, wherein the body (120) comprises a knob (fig. 1B) having a gripping surface (fig. 1B) for manual rotation of the body (120).

Regarding claim 17, Magno discloses a method of assembling a connector (100; figs. 1A-B) for releasably engaging a slot (520) in a support member (500), the method comprising inserting a threaded shaft (fig. 1B) of a bolt (116) into a threaded hole (125) in a connector body (120) and rotating a head (110) of the bolt (116) relative to the body (120) such that the threaded shaft (fig. 1B) engages with the threaded hole (125) to translate the bolt (116) along the body (120), thereby engaging a retaining element (132) to secure the retaining element (132) to the shaft (fig. 1B) for inhibiting removal of the shaft (fig. 1B) from the body (120).

Regarding claim 25, Magno discloses a connector (100; fig. 1B) for releasably engaging a slot (520) in a support member (500), the connector (100; fig. 1B) comprising a body (120) with a bore (125) and a bolt (116) with a shaft (fig. 1B), a head (110) at or adjacent a first end of the shaft (fig. 1B), a resilient retaining element (132) at or adjacent a second end of the shaft (fig. 1B) and a central threaded portion (118) on the shaft (fig. 1B) between the head (110) and the resilient retaining element (132), wherein the resilient retaining element (132) is received within and engages a non-threaded portion (fig. 2F) of the bore (125) and the central threaded portion (118) of the shaft (fig. 1B) engages a threaded portion (128) of the bore (125) such that rotation, in use, of the body (120) causes the bolt (116) to rotate therewith until the head (110) engages with a slot (520) in a support member (500), then continued rotation of the body (120) relative to the bolt (116) draws the head (110) toward the body (120) for captivating or clamping an overhang of the slot (520) between the head (110) and the body (120).

Regarding claim 27, Magno discloses connector according to claim 25, wherein the body (120) comprises a threaded insert (130) secured in the open end (fig. 2F) of the bore (125) to provide the threaded portion (128).

Regarding claim 28, Magno discloses connector according to claim 25, wherein the shaft (fig. 1B) comprises a threaded end portion (119) and the resilient retaining element (132) comprises a resilient tubular retaining element (132) surrounding and engaged with at least a portion of the threaded end portion (119).

Regarding claim 29, Magno discloses connector according to claim 28, wherein the shaft (fig. 1B) comprises a non-threaded portion (fig. 1B) between the central threaded portion (118) and the threaded end portion (119).

Regarding claim 30, Magno discloses connector according to claim 28, wherein the resilient tubular element (132) comprises a coiled element (132) or a solid hollow cylinder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd